Citation Nr: 0717642	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-00 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for polycythemia vera.

2.  Entitlement to service connection for a right arm 
condition, claimed as Raynaud's syndrome.

3.  Entitlement to increased (compensable) rating for a scar 
anterior wrist, status post laceration, also claimed as a 
right hand injury.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to May 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to filing his claim, information was associated 
with the claims file in May 2003 indicating that the veteran 
had applied for and has been receiving disability benefits 
from the Social Security Administration (SSA).  Efforts to 
obtain any records pertaining to that claim have not been 
accomplished and neither the documentation nor the medical 
evidence used to arrive at a determination is of record.  
VA's duty to assist specifically includes requesting 
information from other Federal departments or agencies.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board 
notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the veteran 
in gathering such records.  See Collier v. Derwinski, 1 Vet. 
App. 413 (1991); Murincsak, supra; Masors v. Derwinski, 2 
Vet. App. 181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 
(1992).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
which held that, in the context of a claim to reopen, VCAA 
notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Id.

In this case, the RO issued the veteran notice letters in 
June 2003, October 2003 and May 2004.  Those letters 
discussed, in part, the evidence necessary to establish a 
claim for service connection and the need to submit new and 
material evidence to reopen the veteran's claims for service 
connection for polycythemia vera.  The letters also contained 
a brief description of what constituted new and material 
evidence, and that the veteran needed to submit evidence 
showing that the disability was incurred in or aggravated by 
service.  However, the holding in Kent, supra, requires VA to 
inform the veteran what specific evidence is necessary to 
reopen the previously denied claim.  In the September 1976 
final rating decision that originally denied the claim, the 
veteran's claim had been denied based on the lack of medical 
nexus evidence linking the claimed disability to service.  As 
such, to reopen the claim, the veteran would need to submit 
competent medical evidence (e.g., an opinion from a medical 
doctor) that any currently diagnosed disability is related to 
the veteran's period of military service.

Thus, the Board finds action by the RO is required to satisfy 
the notification provisions of the VCAA in accordance with 
Kent, supra.  During the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must also be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  


Accordingly, the case is REMANDED for the following actions:

1.  The SSA should be contacted and 
requested to furnish copies of all 
medical records pertinent to the 
veteran's award of disability benefits.  
If medical evidence utilized in 
processing such claim is not available, 
the fact should be entered in the claims 
folder.

2.  The RO should send to the veteran a 
corrective VCAA notice that explains what 
constitutes new and material evidence and 
specifically identify the type of 
evidence (e.g., an opinion from a medical 
doctor relating any current polycythemia 
vera disability to the veteran's period 
of service) necessary to satisfy the 
element of the underlying claim which was 
found insufficient in the previous 
September 1976 denial, in accordance with 
Kent, supra.  The RO must also, in light 
of Dingess, provide notice how a 
disability rating and an effective date 
for the claim on appeal would be 
assigned.

3.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the RO 
must furnish to the veteran and any 
representative an appropriate SSOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



